Pfeifer, J.,
dissenting.
{¶ 24} The logic of the majority opinion is circular and, therefore, profoundly flawed. There is an old rule, although not written in stone or any legal text, that no form of a word can be used to define that word. For example, to define “statutory interpretation” as “the process of interpreting a statute” is to accomplish nothing. Nevertheless, the majority opinion interprets “land devoted exclusively to agricultural use” to include land on which timber is grown for a noncommercial use if the land is otherwise “devoted exclusively to agricultural use.” The definition is circular and therefore meaningless. “Land devoted exclusively to agricultural use” as used in R.C. 5713.30(A) is a term of art. Using a term of art to define the same term of art doesn’t make sense.
{¶ 25} Assigning the plain and ordinary meaning to the term “devoted exclusively to agricultural use” as used in R.C. 5713.30(A)(1) does make sense. As the majority writes, “the 21.25-acre noncommercial timber area is contiguous to and part of the same parcel that contains the five acres used to grow field crops.” The five-acre portion of the land is, pursuant to the plain and ordinary meaning of the term, “devoted exclusively to agricultural use” — even the majority acknowledges that. The entire parcel is, therefore, land “devoted exclusively to * * * the growth of timber for a noncommercial purpose * * * contiguous to or part of a parcel of land under common ownership that is otherwise devoted exclusively to agricultural use.” Accordingly, the 26.25-acre parcel should be valued for taxation at its current agricultural-use valuation.
(¶ 26} The majority’s interpretation of R.C. 5713.30(A)(1) also defies the intent of the legislature. According to its plain language, R.C. 5713.30(A)(1) applies to any parcel of “land totaling not less than ten acres,” irrespective of what portion of the land is devoted to field crops or growth of timber. The majority interpretation transforms the statute so that it would apply only when the portion of the land devoted to field crops is not less than ten acres. That interpretation is not what the General Assembly intended or enacted. I dissent.